DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 09/14/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Status of the application
Receipt of Applicant’s claim amendments and arguments filed 09/14/2021 are acknowledged.  
At the outset, the newly added preamble and its limitation “for cancer treatment” changes the scope of claimed invention. Accordingly, the previous 112(a) written description is modified to address the claim amendments.  
Response to Arguments
Applicant’s arguments filed on 09/14/2021 have been fully considered but they are found not persuasive. Some of applicants’ arguments are already addressed in the previous response 
Applicants main argument is that the claimed ADC is based on a general structure-function relationship of a therapeutic entity ("payload", e.g., the modified microcystin) conjugated to an antibody or a fragment thereof as a targeting vehicle. In ADCs, the antibody is used to specifically deliver the payload to specific tissues or cellular targets. This general structure-function-relationship of ADCs is well known. The filed IDS contains a textbook reference by Ducry et al., "Antibody-Drug Conjugates, Methods Mol. Biol1., 1045 (Ducry), in support of this assertion. The use of microcystins as payloads, let alone the modified microcystins with the anchor group as claimed herein, or the effects/benefits derived therefrom were not previously known.
There are several variables in the claimed subject matter. For example, variables in the modified microcystins, linkers and antibody etc. In addition, the newly added limitation “for treating cancer” has an extra additive to the existing variables. Moreover, there is no definition or scope of antibody or a fragment thereof. There is no limitations on cancer and so, it treats all possible cancers and the ADC is cytotoxic. So, the recited product is associated with the recited properties. However, there is a huge variability in all variables. So, with these variability in the product, how the product is going to retain its properties in all possible combinations? The specification is also failed to meet the structure function relationship for the claimed ADC, and in its absence makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
In the shown data, Examples 20-22 and Figs. 27-29, applicants exemplified data with one type of monoclonal antibody, one modified amino acid (D-Ala1), the one type of azido as anchor, 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the genus or broadly claimed subject matter, and that variability results in unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed genus, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 
Applicants argue that the table from Drago et al., Nature Reviews Clinical Oncology, vol. 18, 2021, pp. 327-344, and lists current FDA-approved antibody-drug conjugates. It is therefore evident that the same payload or payload class of ADCs generally works with different monoclonal antibodies targeting different tumor associated antigens and is not limited to a particular antigen specificity. 
The listed ADCs are limited to single antibody, single drug and single linker. The examiner showed evidences unpredictability in linkers as well in the rejection. Moreover, the table also lists the DAR, which is also critical for the function, which is absent in the current claims. 
Applicants argue that the declaration submitted herein contains data that demonstrates the cytotoxic potency of further compounds and conclude that applicant has provided comprehensive in vitro and in vivo results from a total of eight different compounds according to the claimed subject matter. The compounds include three different modified microcystins having different amino acids with anchor group in two different positions, two different linkers and three different variants of a monoclonal anti-HER2 antibody used as the targeting moiety.
	It is important to establish what the claim(s) as a whole cover, how applicants provide support for the claimed invention, and what applicants was in possession of the claimed invention.  
	The shown data in the specification and in the declaration is limited to single type of antibody, one modified amino acid (D-Ala1), the one type of azido as anchor, and linker is not clear and it seems it is also one type in the shown data. In the claims no limitations to targeting moiety, anchor, the variables X2 and Z4, and amino acid with anchor group can have five possible positions. 
The issue at question is if the entire claimed genus of claimed compound, with all possible combinations of available variables, will be capable of retaining its property. Do applicants provide enough description for all the variable in the compound and their association towards its property, so that a skilled person in the art understands the claimed invention? Moreover, the protein chemistry is probably one of the most unpredictable areas of biotechnology.  The specification fails to establish structure function relationship for the claimed subject matter. There is no evidence in the specification for the claimed properties can be extrapolated to all possible species for the claimed compound.  
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 22-30 and 35-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, for the claimed antibody-drug conjugate for cancer treatment. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The independent claim 19 is drawn to an antibody-drug conjugate (ADC) for cancer treatment comprising an antibody or a fragment thereof, modified microcystin. The modified microcystin comprising an amino acid with an anchor group, wherein the modified microsystin is defined with the recited formula in the claim. The modified substrate(s) links with target moiety through an anchor group or a linker. 
The claimed ADC for cancer treatment comprises several variables, which can generate several conjugates, based on all possible antibodies, recited functionally different anchor or 
The shown data in the specification is limited to one example [Fig. 27], which is a conjugate of [modified microcystin]-linker-[antibody or fragment of antibody]. So, the specification has not adequately shown sufficient description or examples for the claimed product to show the possession of the invention  
In addition, the cancer is a heterogeneous in nature. That means there is no common pathway for all known cancers. No universal treatment of all cancers using a single drug. 
Applicants can claim as broadly as possible for the claimed invention. However, if there is a variability in the genus or broadly claimed subject matter, and that variability results in unpredictability or uncertainties for the claimed subject matter, then specification must describe the possible uncertainties in the broadly claimed genus, so that a skilled person in the art can understands the invention. In its absence, it makes the invention unpredictable, and cannot be envisioned by a skilled person in the art. 

A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described. 
The analysis for adequate written description considers the following:
(a) Actual reduction to practice; 
(b) Disclosure of drawings or structural chemical formulas; 
(c) Sufficient relevant identifying characteristics, such as (i) complete/partial structure, (ii) physical and/or chemical properties, and (iii) functional characteristics when coupled with known or disclosed correlation with structure; and 
(d) Representative number of samples.
The issue at question is if the entire claimed genus of claimed ADCs, with all possible combinations of available variables, will be capable of retaining its property. Do applicants 
(a) Actual reduction to practice and (b) Disclosure of drawings or structural chemical formulas:  
The claimed ADC encompasses thousands of species, based on the variables present in it, and the physical and chemical properties expected to be drastically different. Even the recited cyclic peptide can generate several patentable distinct species, and the properties of these species are expected to be different, based on the definitions of variables. 
The microcystins are natural products and their properties are well established in the art. The known natural microcystin reads the recited modified microcystin in claim 19. 
The specification fails to define the broadly claimed subject matter. The shown data, only one example [Fig. 27] is limited to a conjugate of [modified microcystin]-linker-[antibody or fragment of antibody], but it is also generic. It is not even clear from the figure, the exact structure of microcystin, anchor and ADC used in the formation of conjugate. Remaining examples are limited to incorporation of modified amino acids or substrates, limited to Azido-L-Phe, Azido-Lys, Prg-Tyr, Nitro-Arg, Furyl-L-Ala, Azido-Norval, and interestingly these are limited to positions at 2 and 4. 
(c) Sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  
The microcystins are natural products and their properties are well established in the art [Namikoshi et al, J.Org.Chem., 1992, 57, 866-872; and Zmskove et al, J.Org.Chem., 2017, 82, 3680-3691; see applicants filed IDS dated 10/15/2019]. The known natural microcystin reads the 
The components in the claimed ADC comprises amino acids or modified amino acids and anchor or linker, antibody or fragment of antibody etc. The property of all these variables are critical in the final product to retain its properties and all these comprising amino acids. However, the protein chemistry is very unpredictable and highly sensitive to amino acids, see below. 
Protein chemistry is probably one of the most unpredictable areas of biotechnology.  Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310; available online for free) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, et al. (Mol. Cell. Biol., 8:1247-1252, 1988; available online) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 
In addition, the linkers are also critical in the conjugates and there is no universal linker for all conjugates, as claimed in the instant application. Linker technology and advantages/disadvantages of linkers for Antibody-drug conjugates are also known [see Nolting, Antibody-Drug Conjugates, Methods in Molecular Biology 2013, 1045, ch.5, Linker Technologies of Drug-Antibody conjugates, 71-100]. 
In view of above evidences, in the claimed “compound” comprises amino acids, linkers etc., but the specification failed to describe to make the cyclic peptide or target moiety with all possible amino acids and retaining its properties. Specification is also not described about the linkers in the claimed compound. Similarly, assembly for targeting can be made from any amino acids, and these are responsible for recognizing the target, that means these must be specific. The specification also fails to describe making these with all possible amino acids and retaining their properties. 
Applicants have claimed wide range of cyclic peptides, all possible linkers and all possible targeting moieties in the claimed compound. However, there is no guidance as to which of the large genus of claimed compounds, will have the necessary property targeting cancer or 
(d) Representative number of samples: 
There is only example [Fig. 27] shown in the specification, which is limited to the conjugate of [modified microcystin]-linker-[antibody or fragment of antibody], but it is generic. However, the conjugate is part of the claimed “compound”. So, technically there are no examples are shown for the claimed “compound”.  It is not even clear from the figure, the exact structure of microcystin, anchor and ADC used in the formation of conjugate. Remaining examples are limited to incorporation of modified amino acids or substrates, limited to Azido-L-Phe, Azido-Lys, Prg-Tyr, Nitro-Arg, Furyl-L-Ala, Azido-Norval, and interestingly these are limited to positions at 2 and 4. 
The above reasons are also applicable to the following dependent claims:
Claims 22-26, are limited modified substrates, but broad with respect to X2, Z4 and linker. 
Claim 27 does not have any patentable because it is related to the preparation of the ADC.
Claims 28-30 and 35, generically describes modified substrates and compound, and their generic properties, but specification fails to establish structure function relationship for the 
Therefore, the claims do not meet the written description provision of 35 USC 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  “A description of what a material does, rather than of what it is, usually does not suffice." Rochester, 358 F 3d at 923; Eli Lilly, 119 at 1568. Instead, the “disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.”
Vas-Cath Inc. Mahurkar, 19 USPQ2d 1111, makes clear the "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658